DETAILED ACTION
The response filed 2/4/21 is entered. Claims 1 and 5 are amended. Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/4/21 have been fully considered but they are not persuasive. 
The Applicant, firstly, argues “Referring to FIG. 2B and paragraph [0055] of Kim (reproduced below), each of the touch driving lines TX1 through TX4 is coupled to separated common electrode blocks in a row of common electrode blocks instead of being coupled to the entire row7 Customer No.: 31561Docket No.: 89245-US-PAApplication No.: 16/563,951of common electrode blocks. For example, the touch driving line TX1 is only coupled to blocks B1 and B3 in the first row of the common electrode blocks B1, B2 and B3 shown in FIG. 2B of Kim. As such, Kim merely detects the separated common electrodes instead of detecting the entire row of the common electrode blocks. Therefore, Kim fails to teach "a touch driver circuit, configured to detect a plurality of common electrode rows of the touch display panel ...wherein each of the common electrode rows is one of rows of common electrodes," in claim 1. 
The Examiner respectfully disagrees.  The claim language does not require that each block is detected in the row only that the row is detected. Detecting B1 and B3 satisfy that the row TX1 is detected.  Therefore it is believed Kim discloses the invention as currently claimed.
The Applicant, secondly, argues “Park's paragraph [0]47] teaches "In addition, a touch scan operation on each of the touch areas may be performed in a predetermined or arbitrary order." However, the applicant respectfully submits that Park's paragraph [0147] does not expressly disclose the feature of "the touch driving period during which the current common electrode row is detected is not temporally adjacent to the display driving period during which the corresponding gate lines are driven and is adjacent to an other display driving period during which other gate lines among the gate lines are driven" in claim 1.”
The Examiner respectfully disagrees.  Park does positively recite an arbitrary order, which reads on the claim language.  The specification shows that the order of touch scan operations can predetermined or arbitrary which showcases that ordering the touch scan in either manner is known to one of ordinary skill in the art. Therefore it is believed Park teaches the claim language as currently presented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US-20160320882, in view of Lee, US-20150185941, in further view of Park, US-20170242529.
In regards to claim 1 and the associated method claim 5, Kim discloses a touch display driving apparatus (Par. 0002 display device with touch sensing), comprising: a display driver circuit (Fig. 1, 130 gate drive integrated circuit and 120 data drive integrated circuit), configured to drive a plurality of gate lines of a touch display panel during a display frame period to display an image frame (Par. 0048 providing gate signals to the gate lines), wherein the display frame period is divided into a display driving period and a touch driving period (Fig. 3, 1 frame is comprised of a display period and a touch period), and the display driver circuit drives the touch display panel during the display driving periods (Par. 0058 a display period is provided with gate and data signals from the gate drive and data drive ICs); and a touch driver circuit (Fig. 1, 140 touch drive IC), configured to detect a plurality of common electrode rows (Fig. 2B TX touch driving lines of common electrode blocks B) of the touch display panel during the touch driving periods to detect a touch event (Par. 0060 detecting touch in the touch driving lines using common electrode blocks), wherein each of the common electrode rows is one of rows of common electrodes (Fig. 2B TX touch driving lines of common electrode blocks B, wherein the are multiple rows TX of common electrode blocks; Par. 0060 detecting touch in the touch driving lines using common electrode blocks; detecting touch in common electrode blocks of the rows of TX), wherein the common electrode rows are parallel to the gate lines (Fig. 1, B1-B4 parallel to gate lines GL), 
Kim does not disclose expressly a display frame period corresponding to a vertical synchronization signal to display an image frame, wherein the display frame period is comprises a plurality of display driving periods, a plurality of first touch driving periods included in a first touch frame period and a plurality of second touch driving periods included in a second touch frame period, and the display driver circuit drives the touch display panel during the display driving periods; the touch driver circuit is configured to perform a touch sensing operation of a touch frame during each of the first touch frame period and the second touch frame period, and the touch driving period among the first touch driving periods and the second touch driving periods during which the current common electrode row is detected is not temporally adjacent to the display driving period during which the corresponding gate lines are driven and is adjacent to an other display driving period during which other gate lines among the gate lines are driven.
Lee discloses a display frame period (Fig. 8, 1 frame), wherein the display frame period is comprises a plurality of display driving periods (Fig. 8, first and second display 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the display period and touch periods of Kim can be provided as first and second display and touch periods as Lee discloses. The motivation for doing so would have been to improve display performance and image quality (Lee Par. 0113).
Kim and Lee do not disclose expressly a display frame period corresponding to a vertical synchronization signal to display an image frame; and the touch driving period among the first touch driving periods and the second touch driving periods during which the current common electrode row is detected is not temporally adjacent to the display driving period during which the corresponding gate lines are driven and is adjacent to an other display driving period during which other gate lines among the gate lines are driven..

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the display period and touch periods of Kim and Lee can alternate based on each touch row as Park discloses. The motivation for doing so would have been to eliminate horizontal line defects (Par. 0089).
Therefore, it would have been obvious to combine Lee and Park with Kim to obtain the invention of claims 1 and 5.
In regards to claim 2 and the associated method claim 6, Kim, Lee, and Park, as combined above, disclose the display driver circuit stops driving the touch display panel during the first touch driving periods and the second touch driving periods, and the 
In regards to claim 3 and the associated method claim 7, Kim, Lee, and Park, as combined above, disclose there is at least one other touch driving period or at least one other display driving period between the touch driving period during which the current common electrode row is detected and the display driving period during which the corresponding gate lines are driven (Park Fig. 7 rows of touch electrodes TE; Park Fig. 9; Park Par. 0097 alternately driving a display period for pixels associated with each row of TE and then touch sensing for the same row of TE; thus for pixels associated with the first row to be displayed again DP2, TP2, DP3, TP3, etc… have to occur).
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, US-20160320882, Lee, US-20150185941, and Park, US-20170242529, as combined above in regards to claims 1 and 5, in further view of Kremin, US- 20120050216.
In regards to claim 4 and the associated method claim 8, Kim, Lee, and Park, as combined above, do not disclose expressly the common electrode rows are divided into a plurality of groups, and the touch driver circuit scans the common electrode rows in each of the groups in an identical scanning order.
Kremin discloses the common electrode rows are divided into a plurality of groups (Par. 0020 “transmit electrodes that are driven together may form the X-axis component of a scan group”), and the touch driver circuit scans the common electrode 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art that the display and touch periods of Kim, Lee, and Park can be used to drive scan groups such as Kremin discloses. The motivation for doing so would have been to provide fine and coarse scanning to detect the presence and determine the location of the conductive object while saving time, power and system resources (Par. 0016).
Therefore, it would have been obvious to combine Kremin with Kim, Lee, and Park to obtain the invention of claims 4 and 8
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622